Citation Nr: 1047419	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  07-33 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to June 27, 2005 for the 
grant of service connection for status post (SP) vaginal 
hysterectomy, with bilateral salpingo-oopherectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran served on active duty from January 1978 to January 
1998.

This appeal arises from a July 2006 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which, in part, reopened and granted entitlement to 
service connection for SP vaginal hysterectomy, combining it with 
bilateral salpingo-oophorectomy, and assigning a 50 percent 
evaluation effective June 27, 2005.  The Veteran filed a notice 
of disagreement (NOD) requesting an earlier effective date. 

In January 2010 the Veteran testified at a videoconference Board 
hearing before the undersigned.  A transcript of this proceeding 
has been associated with the claims file.

As discussed below, the issue of clear and unmistakable 
error (CUE) in the RO's May 2002 denial of the claim for 
service connection for SP vaginal hysterectomy has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran filed her initial claim for entitlement to 
service connection for a bilateral salpingo-oopherectomy and SP 
vaginal hysterectomy in September 1999.  

2.  By RO decision in March 2000 entitlement to service 
connection for a bilateral salpingo-oopherectomy was granted with 
a 30 percent evaluation assigned from September 16, 1999, and 
entitlement to service connection for SP vaginal hysterectomy was 
denied.  The Veteran did not appeal this decision

3.  In November 2001, the Veteran filed a claim to reopen the 
claim for entitlement to service connection for SP vaginal 
hysterectomy.

4.  By RO decision in May 2002, entitlement to service connection 
for SP vaginal hysterectomy was denied, as new and material 
evidence to reopen the claim had not been submitted.  The Veteran 
did not appeal this decision.

5.  On June 27, 2005, the Veteran filed a claim to reopen the 
claim for entitlement to service connection for SP vaginal 
hysterectomy; in addition, she claimed entitlement to a rating in 
excess of 30 percent for a bilateral salpingo-oopherectomy.

6.  By RO decisions in April 2006, a rating in excess of 30 
percent for bilateral salpingo-oopherectomy was denied and the 
claim to reopen the claim for entitlement to service connection 
for SP vaginal hysterectomy was deferred.

7.  Subsequently, by RO decisions in July 2006, entitlement to 
service connection for SP vaginal hysterectomy was granted and 
combined with the bilateral salpingo-oopherectomy.  A combined 50 
percent evaluation was assigned from June 27, 2005, the date of 
the claim to reopen the claim for entitlement to service 
connection for SP vaginal hysterectomy.

8.  During the intervening period from the most recent denial in 
May 2002 until June 27, 2005, neither a formal nor an informal 
communication in writing was received from the Veteran requesting 
to reopen her claim for service connection for SP vaginal 
hysterectomy.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than June 
27, 2005, for the grant of service connection for SP vaginal 
hysterectomy with bilateral salpingo-oopherectomy.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), as 
service connection for SP vaginal hysterectomy with bilateral 
salpingo-oopherectomy has been granted, and an initial rating and 
effective date have been assigned, the notice requirements of the 
VCAA have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's General Counsel has clarified that no additional VCAA notice 
is required in this circumstance for a downstream issue, and that 
a Court decision suggesting otherwise is not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of 
issuing an additional VCAA notice in this situation concerning 
the downstream earlier-effective-date claim, the provisions of 38 
U.S.C.A. § 7105(d) require VA to issue a statement of the case 
(SOC) if the disagreement is not resolved.  And since the RO 
issued an SOC in August 2007 addressing the downstream earlier-
effective-date claim, which included citation to the applicable 
statutes and regulations and a discussion of the reasons and 
bases for not assigning an effective date earlier than June 27, 
2005, no further notice is required.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 
(2003).

Consequently, the Board finds that all necessary development of 
the downstream earlier-effective-date claim has been 
accomplished, and therefore appellate review of this claim may 
proceed without prejudicing the Veteran.  

Analysis

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  Id.; see 
also 38 C.F.R. § 3.400.  In cases involving direct service 
connection, the effective date will be the day following 
separation from active service or the date entitlement arose if 
the claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2) (i).

The effective date of a successful claim to reopen is the date of 
receipt of the claim to reopen or the date entitlement arose, 
whichever is later.  Id; Spencer v. Brown, 4 Vet. App. 283, 293 
(1993), aff'd 17 F.3d 368 (Fed. Cir. 1994).  When a claim is 
denied, and the claimant fails to timely appeal the decision by 
filing a NOD within the one-year period prescribed in 38 U.S.C.A. 
§ 7105(b)(1), or by submitting a timely Substantive Appeal (VA 
Form 9 or equivalent statement) in response to a SOC, the 
decision becomes final and binding on him based on the evidence 
then of record, and the claim may not thereafter be reopened or 
allowed except upon the submission of new and material evidence 
or a showing that the prior final and binding decision contained 
clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 3.105(a) (2010).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  Any 
communication or action indicating an intent to apply for one or 
more VA benefits may be considered an informal claim.  38 C.F.R. 
§ 3.155.  An informal claim must identify the benefit sought.  
See Stewart v. Brown, 10 Vet. App. 15, 18 (1997).   The term 
"application" is used interchangeably with "claim" and defined as 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010); see also 
Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

Here, the Veteran made several prior attempts to establish 
service connection for SP vaginal hysterectomy - that is, before 
the RO eventually granted this claim in July 2006.  The prior 
decisions denying this claim and application to reopen this 
claim, were in March 2000, and May 2002.  Neither of these 
decisions were appealed. Concerning the most recent decision in 
May 2002, the Veteran was notified of that decision and apprised 
of her procedural and appellate rights in a letter dated in June 
2002.  Since she did not seek appellate review of that decision 
within one year of receiving that notification, that decision 
(like the earlier one) became final and binding on her based on 
the evidence then of record.  See 38 U.S.C.A. § 7105(c) (West 
2002); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 
20.1103 (2010).

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that, "[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of service-connected 
benefits that is predicated upon a reopened claim."  

The Veteran filed the most recent application to reopen her claim 
on June 27, 2005.  It was on that date that the RO received her 
Statement in Support of Claim, VA Form 21-4138, again requesting 
service connection for a hysterectomy.  In a subsequent April 
2006 decision, the RO initially deferred the claim pending VCAA 
notice.  Subsequently a medical opinion was requested.  In an 
April 2006 medical opinion, the examiner stated that the 
Veteran's in service hysterectomy was not an elective procedure.  
Prior to this opinion, the service treatment records and the post 
service medical records revealed that the in-service hysterectomy 
had been an elective procedure.  On the basis that this medical 
opinion was new and material evidence, the RO in July 2006 
granted the claim on its underlying merits.  The RO assigned an 
effective date of June 27, 2005, the date the RO had received the 
Veteran's most recent petition to reopen this claim.  

This is the correct effective date under the circumstances 
presented.  According to 38 U.S.C.A. § 5110(a), the effective 
date can be no earlier than June 27, 2005, the date the Veteran 
filed her most recent petition to reopen which ultimately 
resulted in the grant of benefits.  The RO's May 2002 decision, 
which found that new and material evidence had not been submitted 
to reopen this claim, is the most recent final and binding 
decision.  See, e.g., Evans v. Brown, 9 Vet. App. 273, 284 (1996) 
(wherein the Court held that the question of what constitutes new 
and material evidence is asked with regard only to the most 
recent final disallowance of a claim).

The Court has held that the rule of finality regarding an 
original claim implies that the date of that claim is not to be a 
factor in determining an effective date if the claim is later 
reopened.  The Court held that the term "new claim," as it 
appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 16 
Vet. App. 244, (2002); see also Livesay, 15 Vet. App. at 172 
(holding that the plain meaning of § 5110 to be that "the phrase 
'application therefor' means the application which resulted in 
the award of disability compensation that it to be assigned an 
effective dated under section 5110."); Cook v. Principi, 258 F.3d 
1311, 1314 (Fed. Cir. 2001) (affirming assignment of an effective 
date for a service-connection award based upon the reopened claim 
as the date on which the veteran "first sought to reopen his 
claim").

As the Federal Circuit Court reiterated in Leonard v. Nicholson, 
405 F.3d 1333, 1336-37 (Fed. Cir. 2005), "no matter how [a 
veteran] tries to define 'effective date,' the simple fact is 
that, absent a showing of CUE, he cannot receive disability 
payments for a time frame earlier than the application date of 
his claim to reopen, even with new evidence supporting an earlier 
disability date").  Thus, because the Veteran did not appeal the 
earlier decisions denying her claim, including the one in May 
2002, and did not file another petition to reopen this claim 
until June 27, 2005, which was granted, this is the earliest 
possible effective date she may receive for the eventual grant of 
service connection for her hysterectomy.  See Ingram v. 
Nicholson, 21 Vet. App. 232, 249, 255 (2007) and McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has 
not been finally adjudicated remains pending for purposes of 
determining the effective date for that disability, but 
conversely, that a claim which has become final and binding in 
the absence of an appeal does not remain pending and subject to 
an earlier effective date).

Thus, the only possible way in which an effective date earlier 
than the June 27, 2005 would be warranted (other than CUE, 
discussed below) would be if a claim had been filed during the 
intervening period between the most recent final and binding RO 
decision in May 2002 and the date the RO received that most 
recent petition to reopen this claim on June 27, 2005.  The Board 
has reviewed the documents dated and received between May 2002 
and June 27, 2005, which include a claim for a TDIU and VA 
treatment records, and finds that none of them constitute a claim 
because none of them indicate a desire by the Veteran to apply 
for service connection for SP vaginal hysterectomy.  Thus, as no 
document received or dated between May 2002 and June 27, 2005 
satisfies the "identify the benefit sought" requirement, there 
is no claim, formal or informal, for service connection for 
service connection for SP vaginal hysterectomy between the May 
2002 denial and June 27, 2005 claim.

During the Board hearing, the Veteran's representative argued 
that, because the July 2006 rating decision granting service 
connection was based on evidence previously submitted, an 
effective date of December 2001, the date that the evidence was 
in the file, was warranted.  See Hearing Transcript, at 5.  
However, even assuming that there was evidence dated December 
2001 warranting a finding of service connection, the RO's May 
2002 decision subsequent to this evidence was not appealed, and 
the effective date could therefore not preceded the May 2002 
decision on the basis argued by the Veteran's representative.

In the absence of a document that could be considered a claim 
between May 2002 and July 2005, the only way that the Veteran 
could be awarded an effective date would be to show CUE in the 
prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995).

Here, the Veteran and her representative have not made any 
specific allegation of CUE in the prior decisions denying her 
claim as reason or justification for overturning those earlier 
decisions long after the fact.  CUE must be pled with 
specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per 
curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. 
Cir. 2002).  

Significantly, during the Board hearing, the Veteran's 
representative was specifically asked if she were arguing that 
there was CUE in a prior RO decision that denied the claim, and 
she responded, "There was sir, or we believe there was, sir.  
There was an, some kind of administrative error when the claim 
that was submitted in 2001 was denied and then again, when the 
claim was granted in 2006 there wasn't any additional evidence 
submitted."  Hearing transcript, at 6.  Given the use of the 
term "administrative error" and the lack of specificity in the 
response of the Veteran's representative, the Board finds that a 
claim of CUE in a particular RO adjudication has not been raised 
as part of the earlier effective date claim on appeal.  See Fugo 
v. Brown, 6 Vet. App. 40, 44 (1993) ("to reasonably raise CUE 
there must be some degree of specificity as to what the alleged 
error is"; "[b]road-brush allegations ... do not rise 'to the 
stringent definition of CUE' ").  However, as indicated in the 
Introduction section of this decision, to the extent that the 
Veteran's representative raised the issue of CUE in the RO's May 
2002 decision, that issue is referred to the RO for appropriate 
action.

The Board also notes that the above-recounted discussion reflects 
that the Veteran and her representative were provided an 
opportunity during the Board hearing to introduce material 
evidence and pertinent arguments, in compliance with 38 C.F.R. § 
3.103(c)(2) (2010).  See Bryant v. Shinseki, 23 Vet. App. 488 
(2010).

For the foregoing reasons, the preponderance of the evidence is 
against the claim for an effective date prior to June 27, 2005 
for the grant of service connection for SP vaginal hysterectomy, 
with bilateral salpingo-oophorectomy.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date prior to June 27, 2005 for the 
grant of service connection for SP vaginal hysterectomy, with 
bilateral salpingo-oophorectomy, is denied.


____________________________________________
JONATHAN HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


